DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 4, 6, 9, 11- 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. (US Pub. No. 2021/0266815 A1).

	Regarding claim 1, Wei teaches  a path change method, applied to a radio access network (see Fig. 6), wherein
the radio access network comprises a wireless backhaul node, and a donor node; the wireless backhaul node is configured to provide a wireless backhaul service for a node wirelessly accessing the wireless backhaul node; the donor node communicates with a terminal via the wireless backhaul node; and the path change method (see Fig. 6, UE  608/610 as a terminal; donor node as a #601 and wireless backhaul node as a #602/604/606) comprises:
	establishing, by a first node, a first path and a second path between the first node and a second node, wherein both the first node and the second node are nodes in the radio access network, and the first node is the wireless backhaul node, the donor node, or a distributed unit of the donor node (refer to Fig. 6, first node can be #606 and second node can be #601 and first path as a #606 to #601 through #602 and second path as a #606 to 601 through #604);
	sending, by the first node, a first data packet to the second node through the first path and when the first node determines that a path change condition is met, changing, by the first node, from the first path to the second path to send a second data packet to the second node, wherein the path change condition comprises (see [0080- 0081] before the blockage in the #602 or deteriorating/overloaded condition in first path; there is a packet communication is being carried out through first path; after the blockage or deteriorating/overloaded condition in first path detected; change route decision (i.e. change from first path to the second path) is being made) at least one of the following conditions:
	the first data packet is an uplink data packet, and the first node has not obtained, within a first preset time period, a scheduling resource allocated by a first next-hop node, wherein the first next-hop node is a next-hop node of the first node on the first path;
a total data volume of data packets that are buffered in the first node and that are to be sent to the first next-hop node is greater than or equal to a first preset value;
	at least one link quality evaluation parameter of at least one link on the first path is less than or equal to a corresponding preset value;
	one or more links on the first path are interrupted (already described [0080-0081] deteriorated or overloaded); or
the first node has received a path change instruction, wherein the path change instruction instructs to change a transmission path of the second data packet.

	Regarding claim 2, Wei states as per claim 1, wherein the path change condition further comprises at least one of the following conditions:
	the first data packet is an uplink data packet, and the first node has obtained, within a second preset time period, a scheduling resource allocated by a second next-hop node, wherein the second next-hop node is a next-hop node of the first node on the second path;
	a total data volume of data packets that are buffered in the first node and that are to be sent to the second next-hop node is less than or equal to a second preset value;
	at least one link quality evaluation parameter of each link on the second path is greater than or equal to a corresponding preset value (see [0081] second path has a higher or equal quality preset value in order for change of route; further see [0100- 0105]); or
	none of the links on the second path is interrupted (see [0080-0081] second path link is not interrupted).

	Regarding claim 3, Wei states as per claim 1, wherein
	the at least one link quality evaluation parameter comprises at least one of the following parameters: reference signal received power, reference signal received quality, a received signal strength indicator, a signal to interference plus noise ratio, or a channel quality indicator; or the link quality evaluation parameter is a parameter calculated based on at least two parameters in reference signal received power, a reference signal received quality, a received signal strength indicator, a signal to 

	Regarding claim 4, Wei states as per claim 1, wherein the first node is the wireless backhaul node or a distributed unit of the donor node, and the path change method further comprises:
	receiving, by the first node, configuration information from a first wireless device, wherein the configuration information comprises the path change condition or a route mapping table; the route mapping table is used by the first node to determine a next-hop node receiving the first data packet or the second data packet; and when the first node is the wireless backhaul node, the first wireless device is the donor node or a centralized unit of the donor node; or when the first node is the distributed unit of the donor node, the first wireless device is a centralized unit of the donor node; see [0099] interface between #111 and #112 wherein #110 may be configured to transmit the route change command to #111 using an F1 interface…; further see [0046].

	Regarding claim 6, Wei states as per claim 1, wherein the receiving, by the first node, configuration information from a first wireless device comprises:
receiving, by the first node, the configuration information from the first wireless device at a first protocol layer of the first node by using a first protocol layer peered to that of the first node, wherein
	the first protocol layer has at least one of the following capabilities: adding, to a data packet, routing information identifiable to the first node, performing route 
the first protocol layer is configured to carry a control plane message between the first node and the first wireless device, wherein the control plane message comprises at least one of the following messages: a message related to management of an interface between the first node and the first wireless device, a message related to a configuration update of the interface between the first node and the first wireless device, a context configuration message related to a subnode of the first node, or a message comprising a message container that carries a radio resource control (RRC) message of a subnode of the first node; or
the first protocol layer is an RRC layer; see [0099].

	Regarding claim 9, Wei states as per claim 1, wherein the path change condition comprises at least that the first node has received the path change instruction, wherein
the first node is the donor node or the distributed unit of the donor node, the second data packet is a downlink data packet, and the first node receives the path change instruction from a downstream node of the first node on the first path; or

the first node is the wireless backhaul node, and the first node receives the path change instruction from a downstream node of the first node on the first path; or
the first node is the wireless backhaul node, and the first node receives the path change instruction from the donor node or a centralized unit of the donor node; see [0099] interface between #111 and #112 wherein #110 may be configured to transmit the route change command to #111 using an F1 interface…; further see [0046].

	Regarding claim 11, Wei teaches  a path change apparatus, applied to a radio access network (see Fig. 6), wherein the radio access network comprises a wireless backhaul node, and a donor node; the wireless backhaul node is configured to provide a wireless backhaul service for a node wirelessly accessing the wireless backhaul node; the donor node communicates with a terminal via the wireless backhaul node; and the path change apparatus comprises a processor and a memory storing instructions, wherein the instructions are executed by the processor to cause the apparatus to (see Fig. 6, UE  608/610 as a terminal; donor node as a #601 and wireless backhaul node as a #602/604/606) :
	establish a first path and a second path between the apparatus and a second node, wherein both the apparatus and the second node are nodes in the radio access network, and the apparatus is the wireless backhaul node, the donor node, or a distributed unit of the donor node (refer to Fig. 6, first node can be #606 and second node can be #601 and first path as a #606 to #601 through #602 and second path as a #606 to 601 through #604);
	send a first data packet to the second node through the first path and when a path change condition is met, change from the first path to the second path to send a second data packet to the second node, wherein the path change condition comprises (see [0080- 0081] before the blockage in the #602 or deteriorating/overloaded condition in first path; there is a packet communication is being carried out through first path; after the blockage or deteriorating/overloaded condition in first path detected; change route decision (i.e. change from first path to the second path) is being made) at least one of the following conditions:
	the first data packet is an uplink data packet, and the first node has not obtained, within a first preset time period, a scheduling resource allocated by a first next-hop node, wherein the first next-hop node is a next-hop node of the first node on the first path;
a total data volume of data packets that are buffered in the first node and that are to be sent to the first next-hop node is greater than or equal to a first preset value;
	at least one link quality evaluation parameter of at least one link on the first path is less than or equal to a corresponding preset value;
	one or more links on the first path are interrupted (already described [0080-0081] deteriorated or overloaded); or
the first node has received a path change instruction, wherein the path change instruction instructs to change a transmission path of the second data packet.

claim 12, Wei states as per claim 11, wherein the path change condition further comprises at least one of the following conditions:
	the first data packet is an uplink data packet, and the first node has obtained, within a second preset time period, a scheduling resource allocated by a second next-hop node, wherein the second next-hop node is a next-hop node of the first node on the second path;
	a total data volume of data packets that are buffered in the first node and that are to be sent to the second next-hop node is less than or equal to a second preset value;
	at least one link quality evaluation parameter of each link on the second path is greater than or equal to a corresponding preset value (see [0081] second path has a higher or equal quality preset value in order for change of route; further see [0100- 0105]); or
	none of the links on the second path is interrupted (see [0080-0081] second path link is not interrupted).

	Regarding claim 13, Wei states as per claim 11, wherein
	the at least one link quality evaluation parameter comprises at least one of the following parameters: reference signal received power, reference signal received quality, a received signal strength indicator, a signal to interference plus noise ratio, or a channel quality indicator; or the link quality evaluation parameter is a parameter calculated based on at least two parameters in reference signal received power, a reference signal received quality, a received signal strength indicator, a signal to 

	Regarding claim 14, Wei states as per claim 11, wherein the apparatus is the wireless backhaul node or a distributed unit of the donor node; and the instructions are executed by the processor to further cause the apparatus to: receive configuration information from a first wireless device, wherein the configuration information comprises the path change condition or a route mapping table; the route mapping table is used by the apparatus to determine a next-hop node receiving the first data packet or the second data packet; and when the apparatus is the wireless backhaul node, the first wireless device is the donor node or a centralized unit of the donor node; or when the apparatus is the distributed unit of the donor node, the first wireless device is a centralized unit of the donor node; see [0099] interface between #111 and #112 wherein #110 may be configured to transmit the route change command to #111 using an F1 interface…; further see [0046].

	Regarding claim 16, Wei states as per claim 11, wherein the instructions are executed by the processor to cause the apparatus to:
receive the configuration information from the first wireless device at a first protocol layer of the apparatus by using a first protocol layer peered to that of the apparatus, wherein
the first protocol layer has at least one of the following capabilities: adding, to a data packet, routing information identifiable to the apparatus, performing route selection 
the first protocol layer is configured to carry a control plane message between the apparatus and the first wireless device, wherein the control plane message comprises at least one of the following messages: a message related to management of an interface between the apparatus and the first wireless device, a message related to a configuration update of the interface between the apparatus and the first wireless device, a context configuration message related to a subnode of the apparatus, or a message comprising a message container that carries a radio resource control (RRC) message of a subnode of the apparatus; or
the first protocol layer is an RRC layer.; see [0099].

	Regarding claim 19, Wei states as per claim 11, wherein the path change condition comprises at least that the first node has received the path change instruction, wherein
the first node is the donor node or the distributed unit of the donor node, the second data packet is a downlink data packet, and the first node receives the path change instruction from a downstream node of the first node on the first path; or
the first node is the distributed unit of the donor node, the second data packet is a downlink data packet, and the first node receives the path change instruction from a centralized unit of the donor node; or
the first node is the wireless backhaul node, and the first node receives the path change instruction from a downstream node of the first node on the first path; or
the first node is the wireless backhaul node, and the first node receives the path change instruction from the donor node or a centralized unit of the donor node; see [0099] interface between #111 and #112 wherein #110 may be configured to transmit the route change command to #111 using an F1 interface…; further see [0046].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US Pub. No. 2021/0266815 A1) in view of Latheef et al. (US Pub. No. 2021/0259051 A1), hereafter Fasil.

	Regarding claim 5, Wei states as per claim 4, but silent about wherein the route mapping table comprises a priority of the next-hop node and the priority of the next-hop node indicates a priority order of determine the next-hop node; however Fasil states in [0121] about … at each hop, the F1-C/F1*-C packets can be treated as SRB traffic and 

	Regarding claim 8, Wei teaches as per claim 1, but fails to state about further comprising: adding, by the first node, second routing information to the second data packet, wherein the second routing information indicates at least one fourth node through which the second data packet passes, and the fourth node is a downstream node of the first node; and the changing, by the first node, from the first path to the second path to send the second data packet to the second node comprises: changing, by the first node, from the first path to the second path to send, to the second node, the second data packet to which the second routing information is added; however Fatih teaches in [0070-0072] and Fig. 5 about relay node eNB 108 as a first node can perform similar reselection procedures as a UE to handover S1 interface to relay eNB 202. In addition, however, relay eNB 108 can perform specific steps to ensure proper packet routing to/from core network 106 through the various donor and relay nodes (i.e. having fourth node; see Fig. 5, #202 can be third node and second node can be #502). In an example, relay eNB 108 (i.e. first node), upon initiating reselection to relay eNB 202, can transmit a bearer list update message to relay eNB 202 (i.e. it has updated routing details) indicating bearer and/or identifier information for relay eNB 108, as well as relay eNBs 204 and 206 (and any relay eNBs under relay eNBs 204 and 206, for example). …. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fatih with the teachings of Wei to make system more effective. Having a mechanism updating, by the first node, second routing information to the second data packet, wherein the second routing information indicates at least one fourth node through which the second data packet passes, and the fourth node is a downstream node of the first node; and the changing, by the first node, from the first path to the second path to send the second data packet to the second node comprises: changing, by the first node, from the first path to the second path to send, to the second node, the second data packet to which the second routing information is updated; greater way reliable communication can be carried out.
	But Fatih fails to stated adding second routing information instead teaches about updating; however fasil states about While allocating the cell identifiers to the IAB node 104, the OAM server can also update the pre-configurations to add the IAB nodes 104 in the list of the IAB nodes of the pre-configurations to facilitate indirection IAB node connectivity to the IAB donor 106; see [0087]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siro with the teachings of Wei in view of Fatih to make system more standardized.

	Regarding claim 15, Wei states as per claim 14, but silent about wherein the route mapping table comprises a priority of the next-hop node and the priority of the next-hop node indicates a priority order of determine the next-hop node; however Fasil states in [0121] about … at each hop, the F1-C/F1*-C packets can be treated as SRB traffic and can be handled with a priority during scheduling based on the MAC Logical channel prioritization (LCP) and scheduling parameters which are tailored for SRB traffic….; further see [0122 and 0158]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fasil with the teachings of Wei to make system more effective. Having a mechanism wherein the route mapping table comprises a priority of the next-hop node and the priority of the next-hop node indicates a priority order of determine the next-hop node; greater way prioritized communication can be carried out in the communication system.

	Regarding claim 18, Wei teaches as per claim 11, but fails to state about wherein the instructions are executed by the processor to further cause the apparatus to:
add second routing information to the second data packet, wherein the second routing information indicates at least one fourth node through which the second data packet passes, and the fourth node is a downstream node of the apparatus; and change from the first path to the second path to send, to the second node, the second data packet to which the second routing information is added; however Fatih teaches in [0070-0072] reselection procedures as a UE to handover S1 interface to relay eNB 202. In addition, however, relay eNB 108 can perform specific steps to ensure proper packet routing to/from core network 106 through the various donor and relay nodes (i.e. having fourth node; see Fig. 5, #202 can be third node and second node can be #502). In an example, relay eNB 108 (i.e. first node), upon initiating reselection to relay eNB 202, can transmit a bearer list update message to relay eNB 202 (i.e. it has updated routing details) indicating bearer and/or identifier information for relay eNB 108, as well as relay eNBs 204 and 206 (and any relay eNBs under relay eNBs 204 and 206, for example). …. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fatih with the teachings of Wei to make system more effective. Having a mechanism updating, by the first node, second routing information to the second data packet, wherein the second routing information indicates at least one fourth node through which the second data packet passes, and the fourth node is a downstream node of the first node; and the changing, by the first node, from the first path to the second path to send the second data packet to the second node comprises: changing, by the first node, from the first path to the second path to send, to the second node, the second data packet to which the second routing information is updated; greater way reliable communication can be carried out.
	But Fatih fails to stated adding second routing information instead teaches about updating; however fasil states about While allocating the cell identifiers to the IAB node 104, the OAM server can also update the pre-configurations to add the IAB nodes 104 .
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US Pub. No. 2021/0266815 A1) in view of Ulupinar et al. (US Pub. No. 2010/0103845 A1), hereafter Fatih  and further in view of Sirotkin et al. (US Pub. No. 2019/0223078 A1), hereafter Siro.

	Regarding claim 7, Wei teaches as per claim 1, but fails to state about removing, by the first node, first routing information carried in the second data packet, wherein the first routing information indicates at least one third node through which the second data packet passes, and the third node is an upstream node of the first node; and the changing, by the first node, from the first path to the second path to send the second data packet to the second node comprises: changing, by the first node, from the first path to the second path to send, to the second node, the second data packet from which the first routing information is removed; however Fatih teaches in [0070-0072] and Fig. 5 about relay node eNB 108 as a first node can perform similar reselection procedures as a UE to handover S1 interface to relay eNB 202. In addition, however, relay eNB 108 can perform specific steps to ensure proper packet routing to/from core i.e. having third node; see Fig. 5, #202 can be third node and second node can be #502). In an example, relay eNB 108 (i.e. first node), upon initiating reselection to relay eNB 202, can transmit a bearer list update message to relay eNB 202 (i.e. it has updated routing details) indicating bearer and/or identifier information for relay eNB 108, as well as relay eNBs 204 and 206 (and any relay eNBs under relay eNBs 204 and 206, for example). …. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fatih with the teachings of Wei to make system more effective. Having a mechanism wherein about updated, by the first node, first routing information carried in the second data packet, wherein the first routing information indicates at least one third node through which the second data packet passes, and the third node is an upstream node of the first node; and the changing, by the first node, from the first path to the second path to send the second data packet to the second node comprises: changing, by the first node, from the first path to the second path to send, to the second node, the second data packet from which the first routing information is updated; greater way reliable communication can be carried out.
	But Fatih fails to stated removing first routing information instead teaches about updating; however Siro states about removing see [0119] and Fig. 7. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siro with the teachings of Wei in view of Fatih to make system more standardized.

claim 17, Wei teaches as per claim 11, but fails to state about wherein the instructions are executed by the processor to further cause the apparatus to:
remove first routing information carried in the second data packet, wherein the first routing information indicates at least one third node through which the second data packet passes, and the third node is an upstream node of the apparatus; and change from the first path to the second path to send, to the second node, the second data packet from which the first routing information is removed; however Fatih teaches in [0070-0072] and Fig. 5 about relay node eNB 108 as a first node can perform similar reselection procedures as a UE to handover S1 interface to relay eNB 202. In addition, however, relay eNB 108 can perform specific steps to ensure proper packet routing to/from core network 106 through the various donor and relay nodes (i.e. having third node; see Fig. 5, #202 can be third node and second node can be #502). In an example, relay eNB 108 (i.e. first node), upon initiating reselection to relay eNB 202, can transmit a bearer list update message to relay eNB 202 (i.e. it has updated routing details) indicating bearer and/or identifier information for relay eNB 108, as well as relay eNBs 204 and 206 (and any relay eNBs under relay eNBs 204 and 206, for example). …. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fatih with the teachings of Wei to make system more effective. Having a mechanism wherein about updated, by the first node, first routing information carried in the second data packet, wherein the first routing information indicates at least one third node through which the second data packet passes, and the third node is an upstream 
	But Fatih fails to stated removing first routing information instead teaches about updating; however Siro states about removing see [0119] and Fig. 7. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siro with the teachings of Wei in view of Fatih to make system more standardized.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US Pub. No. 2021/0266815 A1) in view of Sirotkin et al. (US Pub. No. 2019/0223078 A1), hereafter Siro.

	Regarding claim 10, Wei teaches as per claim 1, but fails to state about wherein the first data packet comprises a payload and a protocol layer header, wherein the protocol layer header comprises an identifier of a destination node and a path label, the identifier of the destination node identifies the destination node, and the path label identifies a transmission path of the destination node's data packet; however Siro states in [0106] about a routing table may be determined for each of the relays 114 of the IAB. In some embodiments, each of the routing tables may indicate pairs of sources and destinations to be used for routing of data packets. Each of the sources may be one of the relays 114 of the IAB or the gNB-DU 109. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siro with the teachings of Wei to make system more effective. Having a mechanism wherein the first data packet comprises a payload and a protocol layer header, wherein the protocol layer header comprises an identifier of a destination node and a path label, the identifier of the destination node identifies the destination node, and the path label identifies a transmission path of the destination node's data packet; greater way effective communication can be carried out in the communication system.

	Regarding claim 20, Wei teaches as per claim 11, but fails to state about wherein the second data packet comprises a payload and a protocol layer header, wherein the protocol layer header comprises an identifier of a destination node and a path label, the identifier of the destination node identifies the destination node, and the path label identifies a transmission path of the destination node's data packet.; however Siro states in [0106] about a routing table may be determined for each of the relays 114 of the IAB. In some embodiments, each of the routing tables may indicate pairs of sources and destinations to be used for routing of data packets. Each of the sources may be one of the relays 114 of the IAB or the gNB-DU 109. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siro with the teachings of Wei to make system more effective. Having a mechanism wherein the first data packet comprises a payload and a protocol layer header, wherein the protocol layer header comprises an identifier of a destination node and a path label, the identifier of the destination node identifies the destination node, and the path label identifies a transmission path of the destination node's data packet; greater way effective communication can be carried out in the communication system.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468

/PARTH PATEL/Primary Examiner, Art Unit 2468